DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brett Slaney on 5/03/2022.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:

Claims:

1. (Currently amended) A method for registering input images to reference objects to generate output parameters, the method comprising:
	obtaining an input image from an imaging device; [[and]] 
	obtaining a reference object, wherein the reference object comprises a reference image or a template corresponding to a model of content in the reference image;
	performing a registration of the input image by estimating a geometric transform and/or a set of non-linear transform parameters, without using predefined image features;
	measuring a misalignment error between the input images and the reference object; and
	generating a set of output parameterscharacterizing the registration as the geometric transform and/or the set of non-linear transform parameters, wherein the geometric transform is associated with intrinsic and extrinsic parameters of the imaging device, and the set of non-linear transform parameters are associated with optical distortion parameters of the imaging device for performing imaging device calibration.

2. (Currently amended) The method of claim 1, wherein the registration comprises calibrating [[an]] the imaging device

3. (Currently amended) The method of claim 2, wherein the input image is received from the imaging device, and wherein a planar surface of an object with known geometry is observable from the received input image and the template corresponds to a shape of the object.  

4. (Original) The method of claim 1, further comprising performing an iterative parameter adjustment operation between the input image and the reference object to minimize the misalignment error therebetween.

5. (Original) The method of claim 4, wherein the iterative parameter adjustment registers two images or the input image and the template, applies the estimated transformation on one of the images, and registers the transformed image to the other image or the template by estimating a geometric transform and/or a set of non-linear transform parameters without using pre-defined image features, wherein the iterative adjustment operation is repeated until a convergence condition is met.

6. (Original) The method of claim 4, where is the iterative parameter adjustment comprises an optimization technique that minimizes the misalignment error between the input image and the reference object.

7. (Original) The method of claim 1 further comprising estimating the geometric transform or set of non-linear transformation parameters using a function approximation technique.

8. (Original) The method of claim 7, wherein the function approximation technique comprises using an artificial neural network.

9. (Original) The method of claim 1, further comprising estimating the misalignment error using a function approximation technique.

10. (Original) The method according to claim 9, wherein the function approximation technique comprises using an artificial neural network.

11. (Original) The method of claim 9, wherein the misalignment error is measured using a reprojection error between one or more anchor points in two images being aligned, an intersection over union, or a mutual information score between the registered images after applying the registration technique.

12. (Original) The method of claim 1, further comprising learning an estimate for the misalignment error between the input image and the reference object.

13. (Original) The method of claim 1, wherein the image shows a part of a sports field and the template comprises a shape of the sports field. 

14. (Original) The method of claim 13, wherein the geometric transform comprises a homography between an image of the sports field and its template. 

15. (Original) The method of claim 2, wherein the imaging device comprises a broadcast camera and the input image is obtained from a sporting event, wherein the geometric transform maps each pixel in the input image to its corresponding location in the real world.

16. (Currently amended) A non-transitory computer readable medium comprising computer executable instructions for registering input images to reference objects to generate output parameters, comprising instructions for:
	obtaining an input image from an imaging device; [[and]] 
	obtaining a reference object, wherein the reference object comprises a reference image or a template corresponding to a model of content in the reference image;
	performing a registration of the input image by estimating a geometric transform and/or a set of non-linear transform parameters, without using predefined image features;
	measuring a misalignment error between the input images and the reference object; and
	generating a set of output parameterscharacterizing the registration as the geometric transform and/or the set of non-linear transform parameters, wherein the geometric transform is associated with intrinsic and extrinsic parameters of the imaging device, and the set of non-linear transform parameters are associated with optical distortion parameters of the imaging device for performing imaging device calibration.

17. (Currently amended) An electronic device comprising a processor and memory, the memory comprising computer executable instructions for registering input images to reference objects to generate output parameters, comprising instructions for:
	obtaining an input image from an imaging device; [[and]] 
	obtaining a reference object, wherein the reference object comprises a reference image or a template corresponding to a model of content in the reference image;
	performing a registration of the input image by estimating a geometric transform and/or a set of non-linear transform parameters, without using predefined image features;
	measuring a misalignment error between the input images and the reference object; and
	generating a set of output parameterscharacterizing the registration as the geometric transform and/or the set of non-linear transform parameters, wherein the geometric transform is associated with intrinsic and extrinsic parameters of the imaging device, and the set of non-linear transform parameters are associated with optical distortion parameters of the imaging device for performing imaging device calibration.

18. (Currently amended) The electronic device of claim 17, coupled to [[an]] the imaging device or incorporated into the imaging device.

19. (Original) The electronic device of claim 17, further comprising instructions for performing an iterative parameter adjustment operation between the input image and the reference object to minimize the misalignment error therebetween.

20. (New) The electronic device of claim 17, wherein the registration comprises calibrating the imaging device.

ALLOWABLE SUBJECT MATTER

Claims 1–20 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“…obtaining a reference object, wherein the reference object comprises a reference image or a template corresponding to a model of content in the reference image;
	performing a registration of the input image by estimating a geometric transform and/or a set of non-linear transform parameters, without using predefined image features;
	measuring a misalignment error between the input images and the reference object; and
	generating a set of output parameters characterizing the registration as the geometric transform and/or the set of non-linear transform parameters, wherein the geometric transform is associated with intrinsic and extrinsic parameters of the imaging device, and the set of non-linear transform parameters are associated with optical distortion parameters of the imaging device for performing imaging device calibration.”. 

The closest prior art discovered is the combination of 
Cook et al. (Publication: 2018/0116583 A1), Shen et al. (Publication: 2017/0221226 A1), Rueth (Publication: 2017/0184698 A1), and Ishikawa et al. (Publication: 2016/0295184 A1).

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 16 and 17 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2 – 15 and 18 – 20 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616